Citation Nr: 1216733	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  07-03 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1960 to March 1964. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran has presented personal testimony during hearings before a Decision Review Officer (DRO) at the RO and before a Veteran's Law Judge who is no longer with the Board.  Transcripts of the hearings are of record. 

In August 2008 and December 2010, the Board remanded the claim for further development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an April 2012 letter, the Veteran's representative informed the Board that the Veteran is requesting a videoconference hearing in response to the letter sent to him in March 2012.  As the previous Board hearing was conducted by a Veteran's Law Judge who is no longer with the Board, the Veteran does have the right to another hearing.  Accordingly, this matter should be REMANDED to schedule the Veteran for a hearing.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2011).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board videoconference hearing in accordance with applicable procedures.  The Veteran and his representative should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2011). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


